PER CURIAM
Following our original decision in this case, 39 Or App 743, 593 P2d 1231 (1979), the Supreme Court granted review. 286 Or 745 (1979). On its own motion that court determined that this court had no jurisdiction of the cause because no judgment had been entered in the trial court consequent on its sustaining the defendants’ demurrer. The case was remanded to the circuit court for further proceedings. 287 Or 709, 601 P2d 1254 (1979). On January 29, a judgment order was entered on the demurrer in the circuit court, and plaintiff filed a notice of appeal. We now adopt our former opinion as the opinion on this appeal.
Reversed and remanded.